Citation Nr: 0319891	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from June 1980 to 
August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for herpes, assigning a disability 
evaluation of zero percent, i.e., noncompensable.

This claim was previously before the Board in November 2001, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
final appellate adjudication. 

In October 2002, the veteran raised claims of entitlement to 
increased evaluations for depression, irritable bowel 
syndrome, and prostatitis, as well as a claim for individual 
unemployability.  The RO denied all of those claims in an 
April 2003 rating action.  The veteran filed a Notice of 
Disagreement with that decision in April 2003, and a 
Statement of the Case was issued in May 2003.  At the present 
time, the record does not contain a substantive appeal as to 
those matters, and therefore the claims are not before the 
Board for appellate consideration. 


FINDING OF FACT

The veteran's service-connected herpes is manifested by 
reports of monthly flare-ups, particularly affecting the 
mouth, face, and scalp, but without objective evidence of 
lesions affecting those body parts, or any treatment or 
diagnosis of herpes since 1982.




CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected herpes have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
67 Fed. Reg. 49,590-599 (July 31, 2002) (to be codified at 38 
C.F.R. § 4.118).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development. See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment. 
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date." 66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
November 2000, October 2002, and April 2003, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, the 
veteran has been advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

This claim was remanded by the Board in November 2001 in 
order to identify and obtain any additional pertinent 
evidence and to afford the veteran a VA examination.  Those 
actions have been undertaken and it thus appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development. Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West. 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

Factual Background

The veteran filed his original claim of entitlement to 
service connection for herpes in January 1997.  

The service medical records show that, in October 1981, the 
veteran was treated for facial acne with raised pustules, 
diagnosed as acne vulgaris.  In December 1982, he was treated 
for a one-week history of a cold sore of the lower lip, 
assessed as secondary herpes.  Later in December 1982, he 
complained of a one-year history of a cold sore on the lower 
lip, diagnosed as herpes.  In June 1983, the veteran was 
treated for acne vulgaris affecting the face.  In May 1985, 
he was treated for warts on the right foot.  The July 1985 
separation examination showed no abnormalities of the skin or 
mouth.  The veteran indicated that he had experienced a skin 
disease in service, manifested by warts on his right foot.  

A VA examination of the skin was conducted in June 1997.  The 
veteran reported that, while on active duty in 1981, he had a 
cold sore, manifested by a lesion on the mouth.  He stated 
that this would recur, lasting for about a month, going into 
remission, then recurring annually.  Upon clinical 
evaluation, he denied having any active lesion and the 
examination was entirely unremarkable.  A diagnosis of a 
history of recurrent herpes, currently asymptomatic, was 
made.  

VA medical records dated from 1991 to 1999 reveal that, in 
February 1991, during 

a VA assessment for psychiatry purposes, the examiner 
indicated that the veteran had a rash, described as acne, on 
his chest, shoulders, and face.  VA medical records dated in 
June 1992 document symptoms of foot fungus and a rash on the 
body resulting from sun exposure.  A July 1997 record 
documents symptoms of nail fungus, athlete's foot, and jock 
itch.  A VA medical record dated in May 1998 shows that a 
rash on the left forearm was present, which was diagnosed as 
contact dermatitis.  A January 1998 record indicates that the 
veteran called in reference to complaints of genital herpes, 
but he was not seen at that time and no symptoms were 
described.  

In January 1998, the RO granted entitlement to service 
connection for herpes, making reference to service medical 
records showing that the veteran was seen for an ulcer of the 
lower lip and ulcers occurring annually thereafter, felt to 
be secondary to herpes.  A noncompensable evaluation was 
assigned under Diagnostic Code 7800, effective from January 
18, 1997. 

The veteran presented testimony at a videoconference hearing 
held before the undersigned Member of the Board in March 
2001.  He testified that he experienced herpes flare-ups very 
often, affecting various parts of his body including his 
mouth, chest, genitals, and legs.  He indicated that over the 
years antibiotics had been prescribed, but that he had been 
told there was not much that could be done about it.

In accordance with the Board's November 2001 remand, the RO 
issued correspondence to the veteran in December 2001 asking 
him to identify all treatment sources and reports since June 
1997 for symptoms of herpes.  In December 2001, the veteran 
responded, stating that herpes was fully diagnosed and 
untreatable, and indicating that this had detracted from his 
health and appearance and had also adversely affected his 
social relationships and employment.  He reported that VA 
medical centers and Medicare doctors had denied him 
treatment.

In March 2002, the RO again issued correspondence to the 
veteran, giving him an opportunity to provide information 
pertaining to treatment received for herpes symptoms.  In 
March 2002, the veteran responded again, stating that VA had 
refused to treat his herpes.

A VA examination of skin diseases was conducted in August 
2002.  The veteran complained of recurrent herpes stomatitis 
and herpes lesions on the mouth since 1991.  He reported 
that, since 1991, he had experienced recurrent flare-ups 
monthly with outbreaks occurring on the forehead, scalp, and 
around the mouth.  A diagnosis of recurrent stomatitis, by 
history, currently in remission, was made.  The examiner 
commented that, essentially, it is not possible to schedule 
an examination when the condition is active.  

The RO also obtained records from the Social Security 
Administration, dated from 1991 to 2001, that fail to 
document any symptoms or treatment for herpes.  In September 
1992 the veteran was treated for groin dermatitis.  In April 
1993 he was seen for complaints of blisters on his throat.  A 
December 1999 record reflects that the veteran complained of 
a rash on his arms, which was diagnosed as an alteration of 
the skin.  A December 2002 VA medical records reflects that 
an examination of the head, eyes, ears, nose, and throat, and 
neck was negative for any lesions, nodes, or masses.  Medical 
records dated from 2002 until April 2003 do not mention any 
clinical symptoms of herpes.  


Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.



Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Analysis

The veteran filed his original claim, seeking service 
connection and disability compensation for herpes, in January 
1997.  Effective August 30, 2002, the Rating Schedule was 
amended with regard to rating skin disorders, including 
scars.  67 Fed. Reg. 49,590-599 (July 31, 2002).  The Court 
has held that when the regulations concerning entitlement to 
a higher rating undergo a substantive change during the 
course of an appeal, the veteran is entitled to resolution of 
his claim under the criteria that are more to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-2000 (2000).  In this case, the RO has informed 
the veteran of both the current and former rating criteria, 
and has had an opportunity to evaluate the merits of the 
claim under both sets of criteria, as shown by the SSOC 
issued in April 2003.  

Prior to August 30, 2002, scars of the head, face, or neck 
that constituted complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement were assigned a disability evaluation 
of 50 percent.  Scarring that was severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles was evaluated as 30 percent disabling.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  38 C.F.R. § 4.118,  
Diagnostic Code (DC) 7800 (2002).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Effective on and after August 30, 2002, disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement is assigned 
an evaluation of 80 percent.  Disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement 
is assigned an evaluation of 50 percent.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement; 
a 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(effective Aug. 30, 2002).

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are as follows: (1) scar five or more inches (13 
or more centimeters (cm.)) in length; (2) scar at least one- 
quarter inch (0.6 cm.) in length; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an 
area exceeding six square (sq.) inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

The veteran's service-connected herpes is currently assigned 
a noncompensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as effective both prior to and since 
Aug. 30, 2002).

To briefly summarize the findings of record, the service 
medical records show that a diagnosis of herpes, manifested 
by a cold sore of the mouth, was made in December 1982.  
Throughout the rest of service, there is no record of 
complaints, treatment, or another diagnosis of herpes.  VA 
medical records dated from 1991 to 2003 also fail to document 
any symptoms of herpes, and there was no evidence of any 
herpes symptoms found during VA examinations conducted in 
1997 and 2002.  While some medical records dated between 1991 
and 2003 documented other skin conditions such as warts and 
acne, these symptoms were never attributed to the veteran's 
service-connected herpes.  



In essence, the veteran has had no observable symptoms of 
herpes since service.  While he maintains that he experiences 
monthly flare-ups of herpes, the record contains no 
supporting documentation of this contention, despite copious 
medical records contained in the veteran's nine-volume claims 
file.  Even assuming for the sake of our decision that that 
veteran's reported monthly flare-ups of herpes symptoms 
actually occurs, there is simply no clinical indication that 
these symptoms are of such severity as to warrant a 
compensable evaluation under either the current or former 
rating criteria.  In fact, as noted, medical records dated 
from 1991 to 2003, including private and VA medical records 
and two VA examinations, failed to document any observable 
symptoms of herpes.  

In sum, a compensable evaluation is not warranted since 
moderate disfigurement due to herpes is not shown as required 
for 10 percent evaluation under the former rating criteria, 
nor are any one of the eight characteristics of 
disfigurement, used for purposes of evaluation under the new 
version of DC 7800.  Essentially, given the lack of evidence 
of active disease since service, no increase is warranted for 
any period since the effective date of the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board has also considered rating the veteran's herpes as 
analogous to eczema, under 38 C.F.R. § 4.118, DC 7806.  
Eczema is similar to herpes, in that it may include 
manifestations of open sores and itching.

Under the criteria in effect prior to August 30, 2002, eczema 
with slight, if any, exfoliation, exudation or itching, and 
if on a nonexposed surface or small area, warrants a 
noncompensable evaluation. With exfoliation, exudation, or 
itching and if involving an exposed surface or extensive 
area, a 10 percent evaluation is assigned.  A 30 percent 
evaluation is assigned where there is exudation or constant 
itching, extensive lesions, or marked disfigurement; and a 50 
percent evaluation is assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  A note to 38 C.F.R. § 4.118 provides that the 
most repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  38 C.F.R. § 
4.118, DC 7806.

Under the current criteria, in effect on and after August 30, 
2002, DC 7820 reflects that for infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases), the disease is to be 
rated as disfigurement of the head, face, or neck (DC 7800); 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or; dermatitis 
(DC 7806), depending upon the predominant disability.  See 67 
Fed. Reg. 49590-49599 (2002).

Under DC 7806, a noncompensable evaluation is warranted for 
dermatitis or eczema when there is less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and no more than topical therapy is required during the last 
five months.  When there is at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, or exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve month period, a 
10 percent evaluation is warranted.  When there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or with systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period, a 30 percent evaluation is 
warranted.  To warrant a 60 percent evaluation, more than 40 
percent of the entire body or more than 40 percent of the 
exposed area affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  Id.

As previously stated, medical records dated from 1991 to 
2003, including 2 VA examinations have outright failed to 
document any visible lesions, or evidence of ulceration, 
exfoliation or crusting, associated with the veteran's 
service connected herpes.  Accordingly, a compensable 
evaluation under DC 7806, with respect to the regulations in 
effect prior to August 30, 2002, which contemplates 
involvement of an exposed surface or extensive area, is not 
warranted.  Similarly, applying the rating criteria effective 
on and after August 30, 2002, the Board must again observe 
that there is no evidence of active lesions or residuals 
thereof.  A compensable rating would require that 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected by herpes.  Herpes have not been show over any part 
of the body.  It is also not demonstrated that the veteran 
must take intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve month period.  Rather, the record shows that he has 
received no treatment.

The veteran himself, as a layman, is not competent to 
attribute any physical manifestations to herpes or to 
establish a degree of disability residual thereto.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, absent objective manifestations of 
disability attributable to genital herpes, a compensable 
evaluation under the regulations in effect prior to, as well 
as on and after August 30, 2002, is not warranted.  
Therefore, a preponderance of the evidence is against 
granting the benefits sought in the veteran's claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required any, let alone frequent, periods of 
hospitalization for herpes.  The veteran has alleged that his 
herpes has detracted from his health and appearance and had 
also adversely affected his social relationships and 
employment.  However, the evidentiary record does not support 
those contentions, particularly in the absence of any 
clinically demonstrable evidence of herpes symptoms since 
service.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

ORDER

A compensable evaluation for genital herpes is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

